DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (Japanese Patent Document JP 2016-221620 A1, English translation provided by JPLAT used herein for ease of prosecution) in view of Huang et al. (U.S. Patent No. 6,119,736 A).
Regarding claim 1, Yu discloses a processing apparatus comprising:
a chuck table for holding a workpiece (FIG. 1: 16, see paragraph 0017);
processing means for processing said workpiece held on said chuck table and supplying a processing water to said workpiece (see paragraph 0019);
a housing that at least partially encloses said processing means (FIG. 1: water supply means/processing means enclosed within housing of 1); and
a water pan fixed to the bottom of said housing and configured for receiving said processing water as a water leaked (FIG. 1: 30, see paragraph 0022),
said water pan including a side wall and a bottom wall (FIG. 1: side walls of 30 and bottom of 30, see paragraph 0022), said bottom wall of said water pan being below said bottom of said housing (FIG. 1: bottom of 30 below bottom of housing of 1).
Yu is silent in regards to the bottom wall is inclined relative to a horizontal plane, said bottom wall having a low position, which is a position at a vertical distance from said bottom of said housing that is greater than a vertical distance of any other position from said bottom of said housing, and a discharge hole at said low position, wherein said water leaked is collected at said low position and discharged through said discharge hole.
Huang discloses a water pan having a bottom wall that is inclined relative to a horizontal plane (FIG. 2: 36, see col. 4, line 56), said bottom wall having a low position, which is a position at a vertical distance from said bottom of said housing that is greater than a vertical distance of any other position from said bottom of said housing (FIG. 2: low position located at left side of 36 at the bottom of the incline), and a discharge hole at said low position (FIG. 2: 38, see col. 4, line 59), wherein said water leaked is collected at said low position and discharged through said discharge hole (see col. 4, line 61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the incline and drain hole of Huang to the water pan of Yu. The motivation to do so is to facilitate the draining of liquid collected in the pan (see col. 4, lines 59-60).
Regarding claim 2, Yu is silent in regard to a plurality of legs provided at the bottom of said processing apparatus; said water pan being fixed through said legs to the bottom of said processing apparatus.
Huang discloses a plurality of legs provided at the bottom of said processing apparatus; said water pan being fixed through said legs to the bottom of said apparatus (FIG. 1: water pan 18 fixed to the rest of the apparatus through lets 40, see col. 4, line 43). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Huang to the teachings of Yu so as render the apparatus mobile (see col. 4, line 44).
Regarding claim 9, Yu discloses a processing apparatus comprising:
a chuck table for holding a workpiece (FIG. 1: 16, see paragraph 0017);
processing means for processing said workpiece held on said chuck table and supplying a processing water to said workpiece (see paragraph 0019);
a housing that at least partially encloses said processing means (FIG. 1: water supply means/processing means enclosed within housing of 1), said housing having a bottom (FIG. 1: bottom of 1); and
a water pan fixed to the bottom of said housing and configured for receiving said processing water as a water leaked (FIG. 1: 30, see paragraph 0022),
said water pan including a side wall and a bottom wall (FIG. 1: side walls of 30 and bottom of 30, see paragraph 0022), said bottom wall of said water pan being below said bottom of said housing (FIG. 1: bottom of 30 below bottom of housing of 1), and a plurality of walls extending from said bottom wall and forming a plurality of corners (FIG. 1: 30 has four walls defining four corners).
Yu is silent in regards to the bottom wall is inclined relative to a horizontal plane, said bottom wall having a low position, which is a position at a vertical distance from said bottom of said housing that is greater than a vertical distance of any other position from said bottom of said housing, and a discharge hole at said low position, wherein said low position and said discharge hole are located at one of said corners, and wherein said water leaked is collected at said low position and discharged through said discharge hole.
Huang discloses a water pan having a bottom wall that is inclined relative to a horizontal plane (FIG. 2: 36, see col. 4, line 56), said bottom wall having a low position, which is a position at a vertical distance from said bottom of said housing that is greater than a vertical distance of any other position from said bottom of said housing (FIG. 2: low position located at left side of 36 at the bottom of the incline), and a discharge hole at said low position (FIG. 2: 38, see col. 4, line 59), wherein said low position and said discharge hole are located at one of said corners (FIG. 2: 38 is located in a corner of the pan along the lowest point of the pan), and wherein said water leaked is collected at said low position and discharged through said discharge hole (see col. 4, line 61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the incline and drain hole of Huang to the water pan of Yu. The motivation to do so is to facilitate the draining of liquid collected in the pan (see col. 4, lines 59-60).
Claim(s) 3, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (JP 2016-221620 A1) in view of Huang et al. (U.S. Patent No. 6,119,736 A) as applied to claims 1 and 9, respectively, above, and further in view of Choi et al. (U.S. Pub. No. 2006/0081014 A1).
Regarding claim 3, Yu is silent in regards to a water leakage sensor for detecting the leakage of said processing water, said water leakage sensor being provided at said low position to detect said processing water collected at said low position.
Choi discloses a water leakage sensor for detecting the leakage of said processing water (FIG. 2: 70, see paragraph 0063), said water leakage sensor being provided at the position where the water collected to detect said processing water collected at that position (see paragraph 0065).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Choi to the teachings of the combination so as to sense when water is gathered in the pan in order to drain the water (see paragraphs 0074-0076).
The combination is silent in regard to the sensor being provided at said low position where the discharge hole is located.
Huang discloses the discharge hole located at said low position at the bottom of the incline where water is collected (FIG. 1: 38, see col. 5, line 11). It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teachings of Huang to the teachings of the combination so as to facilitate draining of the water collected in the pan (see col. 4, line 60). 
Regarding claim 8, Yu is silent in regard to a water leakage sensor. 
Choi discloses a water leakage sensor for detecting the leakage of said processing water (FIG. 2: 70, see paragraph 0063). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Choi to the teachings of Yu so as to sense when water is gathered in the pan in order to drain the water (see paragraphs 0074-0076).
Choi discloses positioning the water leakage center at the bottom of the inclined pan. However, the combination is silent in regard to the sensor positioned adjacent to the discharge hole.
Huang discloses Huang discloses the discharge hole located at said low position at the bottom of the incline where water is collected (FIG. 1: 38, see col. 5, line 11). It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teachings of Huang to the teachings of the combination so as to facilitate draining of the water collected in the pan (see col. 4, line 60). Examiner notes that applying the teachings of Huang to the combination of Choi and Yu would lead one of ordinary skill in the art to position the discharge hole of Yu at the bottom level of the pan as taught by Huang. Then, in positioning the water leakage sensor as taught by Choi it would be positioned at the bottom level as well, which would be adjacent to the discharge hole as claimed. 
Regarding claim 10, Yu is silent in regard to a water leakage sensor. 
Choi discloses a water leakage sensor for detecting the leakage of said processing water (FIG. 2: 70, see paragraph 0063). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Choi to the teachings of Yu so as to sense when water is gathered in the pan in order to drain the water (see paragraphs 0074-0076).
Choi discloses positioning the water leakage center at the bottom of the inclined pan. However, the combination is silent in regard to the sensor positioned adjacent to the discharge hole.
Huang discloses Huang discloses the discharge hole located at said low position at the bottom of the incline where water is collected (FIG. 1: 38, see col. 5, line 11). It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teachings of Huang to the teachings of the combination so as to facilitate draining of the water collected in the pan (see col. 4, line 60). Examiner notes that applying the teachings of Huang to the combination of Choi and Yu would lead one of ordinary skill in the art to position the discharge hole of Yu at the bottom level of the pan as taught by Huang. Then, in positioning the water leakage sensor as taught by Choi it would be positioned at the bottom level as well, which would be adjacent to the discharge hole as claimed. 
Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (JP 2016-221620 A1) in view of Huang et al. (U.S. Patent No. 6,119,736 A) as applied to claim 1 above, and further in view of Kim et al. (U.S. Patent No. 9,127,395 B2).
Regarding claim 5, Yu discloses said water pan includes a front wall, side walls, and a rear wall extending from said bottom wall (FIG. 1: 30 has four walls extending from bottom), said side walls and said rear wall forming four corners and defining and interior space (FIG. 1: corners of 30).
Yu is silent in regard to said water pan including a boss positioned at each of said four corners and in said interior space.
Kim discloses a water pan including a boss positioned at each of said four corners and in said interior space (FIG. 2A: 350, see col. 5, line 51). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Kim to the teachings of Yu so as to provide a coupling structure for legs to attach to the apparatus (see col. 5, line 53).
Regarding claim 6, Yu, as modified by Kim, discloses a plurality of legs, one of said legs is inserted through each of said bosses and secured to said bottom of said processing apparatus (see col. 5, lines 50-55).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (JP 2016-221620 A1) in view of Huang et al. (U.S. Patent No. 6,119,736 A) and Kim et al. (U.S. Patent No. 9,127,395 B2) as applied to claim 6 above, and further in view of Kim et al. (U.S. Pub. No. 2005/0172678 A1, referred to herein as ‘678).
Regarding claim 7, the combination is silent in regard to the legs comprising a threaded portion and a nut threaded onto said legs.
‘678 discloses each of said legs includes a threaded portion and a nut is threaded onto said threaded portion of said legs, wherein each said nut threadingly engages said water pan to move said water pan against said bottom of said processing apparatus (FIG. 2: 221, see paragraph 0038-0039). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of ‘678 to the teachings of the combination so as to prevent the leg from moving (see paragraph 0044).

Response to Arguments
Applicant's arguments filed August 23, 2022 have been fully considered but they are not persuasive due to the new grounds of rejection provided above in view of the Yu reference.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BRADLEY whose telephone number is (571)272-3561. The examiner can normally be reached Mon-Fri (7:30am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M BRADLEY/            Primary Examiner, Art Unit 2819